UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CHRISTOPHER TYSON,                               :
                                                 :
       Plaintiff,                                :      Civil Action No.:      20-1450 (RC)
                                                 :
       v.                                        :      Re Document Nos.:      12, 13, 14, 18
                                                 :
DISTRICT OF COLUMBIA, et al.,                    :
                                                 :
       Defendants.                               :

                                 MEMORANDUM OPINION

        GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION TO DISMISS

                                     I. INTRODUCTION

       At the conclusion of Plaintiff Christopher Tyson’s criminal sentence of incarceration,

Judge Marisa Demeo of the D.C. Superior Court ordered that he receive a bed-to-bed transfer to

the Reentry and Sanctions Center (“RSC”) for inpatient treatment. Under Judge Demeo’s order,

when the term of incarceration expired, the Court Services and Offender Supervision Agency

(“CSOSA”) would take over custody of Plaintiff from the D.C. Jail and place him in the

rehabilitation center. Plaintiff’s term of incarceration expired on April 29, 2019. He was not

released from the D.C. Jail’s custody and transferred to RSC until May 23, 2019. Through this

civil action, Plaintiff brings common law tort and constitutional claims against the Defendants

for this alleged overdetention. The District of Columbia, Lennard Johnson (the Warden of the

D.C. Jail), and Jeanette Myrick (Lead Supervisory Legal Instruments Examiner in the Record

Office) (together “Defendants”) have moved to dismiss Plaintiff’s Amended Complaint. For the

reasons stated below, the Court will grant the motion to dismiss Plaintiff’s claims brought under

42 U.S.C. § 1983 for failure to state a claim, will grant the motion with respect to the common
law tort claims against Defendant Johnson, and will deny the motion with respect to the claims

against Defendant Myrick.

                                      II. BACKGROUND

       As alleged in the Amended Complaint, Plaintiff was sentenced by Judge Demeo to serve

six months of incarceration on March 22, 2019. Am. Compl. ¶ 12, ECF No. 16. Judge Demeo’s

order, directed to the superintendent of the D.C. Jail, stated the following: “It is HEREBY

ORDERED that the defendant be released from your custody at the conclusion of the Sentence

of Incarceration and into the custody of Representatives of CSOSA for a Bed-to-Bed Transfer

to the Reentry and Sanctions Center (RSC).” Id. ¶ 16; see also Defs.’ Mot. Dismiss Ex. C, ECF

No. 18-4 (emphasis in original). Because Plaintiff had been incarcerated at the D.C. Jail since

October 30, 2018, he was to be released into the custody of CSOSA on April 29, 2019 under the

terms of Judge Demeo’s order. Am. Compl. ¶ 13.

       On April 24, 2019, the District of Columbia Department of Corrections (“DOC”) let

CSOSA know that Plaintiff would be available on April 30, 2019 to be transferred to RSC. Id.

¶ 17. On April 26, DOC emailed CSOSA a second time to schedule his pickup on April 30. Id.

¶ 18. On May 1, DOC again contacted CSOSA to advise that Plaintiff’s sentence had expired

and that he was available for pickup and transfer to RSC. Id. ¶ 19. CSOSA did not respond. Id.

After another five days, CSOSA responded and scheduled Plaintiff’s pickup for May 15. Id.

¶ 21. Two days later, CSOSA rescheduled Plaintiff’s pick up for May 23. Id. ¶ 22. Plaintiff

remained in the custody of DOC at the D.C. Jail until May 23, when he was finally picked up

and transferred to RSC, twenty-four days after the expiration of his sentence of incarceration. Id.

¶¶ 24, 27.




                                                2
       In his Amended Complaint, Plaintiff brings four counts against Defendants arising out of

his overdetention. See id. ¶¶ 39–88. First, Plaintiff brings a count of false imprisonment against

Defendants Johnson and Myrick. Id. ¶¶ 39–49. He alleges that Defendants Johnson and Myrick,

in their individual capacities, imprisoned him without justification beyond his release date. See

id. Second, Plaintiff brings a count of negligence against Defendants Johnson and Myrick for

allegedly breaching their duty to release Plaintiff on his release date. See id. ¶¶ 50–63.

Plaintiff’s third and fourth counts are brought under 42 U.S.C. § 1983 against the District of

Columbia (the “District”). See id. ¶¶ 64–88. Plaintiff alleges that DOC has a policy, custom, or

practice of holding inmates to be transferred to a third party beyond their release dates if the third

party fails to schedule a pickup. Id. ¶¶ 31–32. He claims that this policy, custom, or practice

resulted in violations of his substantive and procedural due process rights. See id. Defendants

have moved to dismiss each claim raised in the Amended Complaint, 1 arguing that Plaintiff has

failed to allege sufficient facts to state a plausible claim to relief. See Defs.’ Mot. Dismiss

(“Defs.’ Mot.”), ECF No. 18. Defendants’ motion is ripe for decision. See Pl.’s Opp’n, ECF No.

20; Defs.’ Reply, ECF No. 21.

                                    III. LEGAL STANDARD

       The Federal Rules of Civil Procedure require that a complaint contain “a short and plain

statement of the claim” in order to give the defendant fair notice of the claim and the grounds

upon which it rests. Fed. R. Civ. P. 8(a)(2); see also Erickson v. Pardus, 551 U.S. 89, 93 (2007)



       1
          Defendants had previously filed a motion to dismiss and motion for summary judgment,
along with motions to file certain documents under seal, related to Plaintiff’s initial Complaint.
See Defs.’ Mot. Dismiss and Mot. Summ. J., ECF No. 12; Defs.’ Mot. for Leave to File Exhibits
Under Seal, ECF Nos. 13, 14. Because Plaintiff amended his complaint, the Court denies the
initial motion to dismiss and motion for summary judgment as moot and grants the motions for
leave to file under seal.


                                                  3
(per curiam). A motion to dismiss under Rule 12(b)(6) does not test a plaintiff’s ultimate

likelihood of success on the merits; rather, it tests whether a plaintiff has properly stated a claim.

See Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). The complaint’s factual allegations are to be

taken as true, and the court is to construe them liberally in the plaintiff’s favor. See, e.g., United

States v. Philip Morris, Inc., 116 F. Supp. 2d 131, 135 (D.D.C. 2000). Notwithstanding this

liberal construal, the court deciding a Rule 12 motion must parse the complaint for “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). This plausibility requirement means that a plaintiff’s factual allegations “must be

enough to raise a right to relief above the speculative level, on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555–56

(citations omitted). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are insufficient to withstand a motion to dismiss. Iqbal, 556 U.S. at 678.

A court need not accept a plaintiff’s legal conclusions as true, see id., nor must a court presume

the veracity of legal conclusions that are couched as factual allegations, see Twombly, 550 U.S.

at 555.

                                          IV. ANALYSIS

          As noted above, Plaintiff brings claims of false imprisonment and negligence against

Defendants Johnson and Myrick and claims under 42 U.S.C. § 1983 against the District. The

Court addresses the claims in the order they appear in the Amended Complaint.

                                      A. False Imprisonment

          The common law tort of false imprisonment requires the establishment of two essential

elements: “(1) the detention or restraint of one against his will, within boundaries fixed by the




                                                   4
defendants, and (2) the unlawfulness of the restraint.” Jones v. District of Columbia, No. 16-cv-

2405, 2019 WL 5690341, at *6 (D.D.C. June 13, 2019) (quoting Faniel v. Chesapeake &

Potomac Tel. Co., 404 A.2d 147, 150 (D.C. 1979)). “A detention is presumed to be unlawful

once a plaintiff alleges that he was imprisoned without process.” Smith v. District of Columbia,

306 F. Supp. 3d 223, 260 (D.D.C. 2018) (citing Clarke v. District of Columbia, 311 A.2d 508,

511 (D.C. 1973)). At that point, “[t]he burden then shifts to the defendant to justify the restraint

as lawful,” which constitutes “an element of a defense to be raised and proved by the defendant.”

Id.

       Plaintiff alleges sufficient facts to state a plausible claim of false imprisonment against

Defendant Myrick. The Amended Complaint includes allegations that Defendant Myrick has the

responsibility “to ensure that all inmates at the D.C. Jail are detained with sufficient authorizing

documentation” and to process the release of inmates. Am. Compl. ¶ 10; see also id. ¶ 46

(“[Defendant Myrick] had responsibility for checking the sentence calculation and other

processes by which [Plaintiff] should have been released on his Release Date.”). Plaintiff alleges

that Defendant Myrick “received the May 6, 2019 and May 8, 2019 emails from CSOSA stating

that it would pick up [Plaintiff] May 15 and May 23, respectively.” Id. ¶ 46. This allegation

plausibly suggests that Defendant Myrick personally knew about Plaintiff’s situation. 2 Plaintiff

alleges that the imprisonment beyond his date of release from incarceration was unlawful

because Judge Demeo’s order required DOC to release him at the conclusion of his sentence of

incarceration into the custody of CSOSA. See id. ¶¶ 16, 27, 47–48. In their motion, Defendants

argue, without citation to any controlling or persuasive precedent, that Plaintiff’s twenty-four-



       2
         The extent of Defendant Myrick’s personal involvement in this case may in fact prove
to be minimal, which would undercut any claims against her in her individual capacity.


                                                  5
day overdetention was not unlawful because Judge Demeo’s order required DOC to release

Plaintiff to the custody of CSOSA and CSOSA failed to schedule his pickup until May 23.

Defs.’ Mot. at 17. Although Judge Demeo’s order called for a bed-to-bed transfer facilitated by

CSOSA and CSOSA did not schedule the pickup until May 23, it does not necessarily follow

that continued detention beyond the release date—without any additional process—is legal.

Defendants offer no support for their position that continuing incarceration should be legally

sanctioned, potentially indefinitely, in a situation such as Plaintiff’s. Moreover, arguments

speaking to the legality of Plaintiff’s incarceration beyond his release date relate to a possible

affirmative defense, not to whether Plaintiff has pled sufficient facts to survive a motion to

dismiss. See Smith, 306 F. Supp. 3d at 260. Because the Amended Complaint alleges facts

speaking to the required elements as to Defendant Myrick, the Court finds Plaintiff has stated a

claim that survives Defendants’ motion to dismiss.

       Plaintiff has failed to allege sufficient facts to state a claim of false imprisonment against

Defendant Johnson. In contrast to the allegations against Defendant Myrick, the Amended

Complaint contains no factual allegations “that would tend to show that [Defendant Johnson]

played any role in detaining [P]laintiff past his court-ordered release date.” Smith v. District of

Columbia, 149 F. Supp. 3d 128, 134 (D.D.C. 2015). Other than the general allegations that

Defendant Johnson was responsible for all day-to-day operations at the D.C. Jail as the warden,

nothing in the Amended Complaint shows that Defendant Johnson played a personal role in

restraining him. See Defs.’ Reply at 11–12; see also Linares v. Jones, No. 04-cv-247, 2007 WL

1601725, at *7 (D.D.C. June 4, 2007) (dismissing claims against mayor where the complaint

“alleged no facts suggesting personal involvement” in the case). And to the extent Plaintiff seeks

to hold Defendant Johnson responsible for the actions of the employees he supervises, he cannot




                                                  6
do so. As a public official, Defendant Johnson may not be held liable for the tortious actions of

his employees. See, e.g., King v. Kidd, 640 A.2d 656, 666 (D.C. 1993) (holding that “as a matter

of law only the employer, the District of Columbia, could be held liable for the tortious acts of

one of its employees,” and that the supervisory employees could not be held liable).

Accordingly, Plaintiff’s false imprisonment claim against Defendant Johnson shall be dismissed.

                                          B. Negligence

       To prove negligence in the District of Columbia, a plaintiff must establish “a duty of care

owed by the defendant to the plaintiff, a breach of that duty by the defendant, and damage to the

interests of the plaintiff, proximately caused by the breach.” District of Columbia v. Cooper, 483

A.2d 317, 321 (D.C. 1984).

       For reasons similar to those regarding the false imprisonment claim, the Court finds that

Plaintiff has alleged sufficient facts to state a plausible claim of negligence against Defendant

Myrick, but not Defendant Johnson. Plaintiff claims that, due to his confinement and given her

responsibility to ensure the timely release of inmates, Defendant Myrick owed him a duty to

release him at the end of his term of incarceration. Am. Compl. ¶ 52, 56; see also Pl.’s Opp’n at

42–43. He alleges that Defendant Myrick had knowledge of his release date, the emails between

DOC and CSOSA, and his overdetention. See Am. Compl. ¶ 46. These allegations show a

personal involvement in his case distinct from Defendant Johnson. 3 By failing to secure his

transfer to RSC by the end of his term of incarceration, Plaintiff claims that Defendant Myrick

breached the duty she owed him, resulting in restrictions on his liberty for twenty-four days

beyond his term of incarceration. See id. ¶ 62. Although Defendant Myrick cannot be held


       3
         As with the false imprisonment claim, evidence tending to show that Defendant Myrick
did not have personal involvement in Plaintiff’s case will undermine his negligence claim against
her in her individual capacity.


                                                 7
liable for the actions of the employees she supervises, see King, 640 A.2d at 666, her alleged

knowledge of Plaintiff’s overdetention, demonstrated by her receipt of the emails from CSOSA,

and her alleged responsibilities to ensure timely release of inmates plausibly establish the

elements of a negligence claim. At this early stage, these facts, accepted as true, are sufficient to

survive a motion to dismiss. 4 See Wormley v. United States, 601 F. Supp. 2d 27, 44–45 (D.D.C.

2009) (refusing to dismiss common law negligence claim stemming from overdetention in

private prison).

       In contrast, outside of the general allegations that Defendant Johnson is the warden,

Plaintiff fails to allege that he was personally involved in this case. The Amended Complaint

“does not show that [Defendant Johnson] personally engaged in any action or committed any

omission that resulted in or contributed to [P]laintiff’s overdetention, or even that [Defendant

Johnson] had any knowledge of [P]laintiff’s predicament.” Smith, 149 F. Supp. 3d at 135. To

state a proper negligence claim against Defendant Johnson in his individual capacity, Plaintiff

had to demonstrate some sort of personal involvement in his injury. See id. (“In other words,

plaintiff has failed to show that [the defendant] personally breached any duty owed to plaintiff,

or that any actions or omissions by [the defendant] were the proximate cause of his injury.”).

See also Linares, 2007 WL 1601725, at *7 (dismissing negligence claim “[i]in the absence of

‘any factual indication that [the defendant] was connected in any way with the event[s] giving


       4
          Defendants put forth arguments suggesting that there was no breach of duty, because
DOC attempted to schedule Plaintiff’s pickup, and that Plaintiff cannot show that Defendants
proximately caused Plaintiff’s injury, because CSOSA’s failure to schedule a timely pickup
caused the overdetention. See Defs.’ Mot. at 18. But whether Defendant Myrick actually
breached the duty owed to Plaintiff and whether Plaintiff can establish proximate cause are
questions appropriately addressed at a later stage of this litigation. See Wormley, 601 F. Supp.
2d at 45 (“The Court need not at this stage determine whether [the defendant] in fact owed a duty
to plaintiff or whether plaintiff was in fact unlawfully detained. Plaintiff does state a claim that
could plausibly entitle her to relief.” (emphasis in original)).


                                                  8
rise to the lawsuit’” (quoting Eskridge v. Jackson, 401 A.2d 986, 989 (D.C. 1979)). The

Amended Complaint fails to show this personal connection between Defendant Johnson and this

case. As such, the negligence claim against Defendant Johnson will be dismissed.

                                     C. Section 1983 Claims

       Section 1983 provides a cause of action against:

       [e]very person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws . . . .

42 U.S.C. § 1983. To properly state a claim against a municipality under Section 1983, a

plaintiff “must allege both ‘a violation of [her] rights under the Constitution or federal law’ and

‘that the municipality’s custom or policy caused the violations.’” Coleman v. District of

Columbia, 828 F. Supp. 2d 87, 90 (D.D.C. 2011) (quoting Warren v. District of Columbia, 353

F.3d 36, 38 (D.C. Cir. 2004)). Section 1983 does not allow for claims to be brought “against a

municipality for an injury inflicted by a municipal employee or officer.” Odom v. District of

Columbia, 248 F. Supp. 3d 260, 266 (D.D.C. 2017). Instead, a plaintiff must show “that a

government policy or custom was the ‘moving force’ behind the alleged constitutional injury.”

Id. (quoting Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 694 (1978)). In other

words, a plaintiff bears “[the] ‘burden to establish that a municipality has a custom or practice

abridging [his] constitutional or statutory rights,’” Bonaccorsy v. District of Columbia, 685 F.

Supp. 2d 18, 27 (D.D.C. 2010), and showing an “affirmative link” between the municipal policy

and the alleged constitutional violation, Baker v. District of Columbia, 326 F.3d 1302, 1306

(D.C. Cir. 2003). Because the Court finds that Plaintiff has not properly alleged the existence of




                                                 9
a municipal policy, it does not address whether Plaintiff sufficiently pled a violation of his

substantive and procedural due process rights.

       The D.C. Circuit has described four ways a plaintiff can show the existence of a

municipal policy: (1) “the explicit setting of a policy by the government that violates the

Constitution,” (2) “the action of a policy maker within the government,” (3) “the adoption

through a knowing failure to act by a policy maker of actions by his subordinates that are so

consistent that they have become ‘custom,’” or (4) “the failure of the government to respond to a

need . . . in such a manner as to show ‘deliberate indifference’ to the risk that not addressing the

need will result in constitutional violations.” Id. Plaintiff maintains that the Amended

Complaint properly alleges the existence of a municipal policy under the first, third, and fourth

methods explained by the D.C. Circuit in Baker. See Pl.’s Opp’n at 13. The Court addresses

each in turn.

                  1. Explicit Setting of a Policy in Violation of the Constitution

       Plaintiff has not pled facts that show an explicit setting of a policy in violation of the

Constitution. This method of demonstrating the existence of a municipal policy requires

showing that “the action that is alleged to be unconstitutional implements or executes a policy

statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s

officers.” Monell, 436 U.S. at 690. The Amended Complaint does not identify any policy that

has been officially adopted by DOC or the District. See Am. Compl. ¶¶ 29–37 (discussing the

alleged District policies without identifying any specific policy statements, ordinances,

regulations, or decisions officially adopted). Instead, it states in conclusory terms that DOC has

a policy of holding persons such as Plaintiff, who are to be transferred into the custody of a third

party, “until the third party receives them, regardless [of] how long that takes past the inmate’s




                                                 10
Release Date, without providing notice and a hearing to the inmate.” Id. ¶ 31. Although in his

opposition brief Plaintiff points to a potential source of the alleged policy, see Pl.’s Opp’n at 13–

14, the Amended Complaint lacks reference to any specific explicit policy. 5 Plaintiff may not

amend or supplement his Amended Complaint through his opposition brief. See Kingman Park

Civic Ass’n v. Gray, 27 F. Supp. 3d 142, 160 n.7 (D.D.C. 2014). As it stands, Plaintiff’s

operative complaint does not allege facts that show that an explicit policy adopted by the District

led to the alleged constitutional violations. See Coleman, 828 F. Supp. 2d at 91 (finding the

plaintiff failed to show an explicit policy where complaint “never identifie[d] which ‘officially

adopted’ ordinance or decision . . . explicitly set a policy in violation of the Constitution”

(emphasis in original)).

                       2. Custom Adopted Through Knowing Failure to Act

       Plaintiff has not sufficiently alleged that the District has adopted “through a knowing

failure to act by a policy maker of actions by his subordinates that are so consistent that they

have become ‘custom.’” Baker, 326 F.3d at 1306. To show adoption of a custom in this way,

Plaintiff must demonstrate “a persistent, pervasive practice of the city officials . . . , which

although not officially adopted, was so common and settled as to be considered a custom or

policy.” Coleman, 828 F. Supp. 2d at 92 (quoting Carter v. District of Columbia, 795 F.2d 116,

125 (D.C. Cir. 1986)). “Generally, a plaintiff ‘sufficiently pleads a § 1983 [custom or policy]

claim when his complaint refers to specific incidents that plausibly show a custom or pattern of

behavior.’” Wells v. Hense, 235 F. Supp. 3d 1, 12 (D.D.C. 2017) (quoting Patrick v. District of


       5
          As explained below, Plaintiff will be allowed to amend his complaint regarding the
existence of a custom adopted through a knowing failure to act, the third method of
demonstrating the existence of a municipal policy explained in Baker. Plaintiff may also add
factual allegations with respect to any explicit policies that support his theory of liability,
including the potential source referenced in Plaintiff’s opposition brief.


                                                  11
Columbia, 179 F. Supp. 3d 82, 87 (D.D.C. 2016)). “[M]erely speculating that an unidentified

policy and uncorroborated practice or custom exists without providing any factual heft to support

the allegation is insufficient to state a claim under § 1983.” Trimble v. District of Columbia, 779

F. Supp. 2d 54, 59 (D.D.C. 2011).

       Although Plaintiff alleges that DOC has a longstanding policy or custom of holding

inmates who must be transferred to the custody of a third party past their release dates until the

third party receives them, the Amended Complaint contains no factual allegations that, when

accepted as true, establish the existence of such a pattern of behavior that would constitute a

custom. In his attempt to demonstrate the existence of a custom, Plaintiff points to one case

where DOC held an inmate for a month after the sentencing judge had ordered that the inmate

receive credit for time served, and to another case “where the DOC held an inmate for 77 days

on a [United States Marshal Service] Form 41 intransit hold instead of releasing him the next day

or giving him notice of a hearing.” Am. Compl. ¶ 37. Although these allegations involve

overdetention of an inmate, neither of these examples, which do not involve an inmate transfer to

a third party at the conclusion of a sentence of incarceration, are similar to the events that led to

Plaintiff’s claims. See Coleman, 828 F. Supp. 2d at 93 (finding no pattern of behavior where

examples “have little in common with” the plaintiff’s claims). The two examples do not provide

sufficient factual support to the claim that DOC acted in accordance with a longstanding pattern

of behavior or custom in Plaintiff’s case. Plaintiff argues that his allegation that DOC has a

longstanding practice of holding inmates scheduled for transfer to a third party beyond their

release dates coupled with common sense should allow his claim to survive Defendants’ motion

to dismiss. Pl.’s Opp’n at 20. But Plaintiff’s conclusory allegation that a longstanding practice




                                                  12
exists, which is just a recitation of an essential element of his § 1983 claim against the District,

cannot survive without additional factual support. See Trimble, 779 F. Supp. 2d at 59.

       Plaintiff also claims that the business-as-usual treatment of his overdetention supports a

reasonable inference that DOC has a custom of holding inmates beyond release dates in similar

circumstances and that policymakers knew or should have known about it. See Pl.’s Opp’n at

18–19, 22–23. Based on the facts alleged, the Court does not find that such an inference is

reasonable. The facts alleged in the Amended Complaint make clear that DOC emailed CSOSA

to schedule a pickup for Plaintiff and that CSOSA did not respond before his release date. Am.

Compl. ¶¶ 17–19. The facts alleged further establish that DOC and CSOSA scheduled and then

rescheduled his pickup date. Id. ¶¶ 21–23. Beyond the fact that sending emails to schedule

inmate pickups could be considered business as usual, the Court does not find any facts in the

Amended Complaint that suggest that overdetaining inmates in situations similar to Plaintiff’s is

routine. Although DOC could have done more to ensure that Plaintiff was released in a timely

manner, the facts alleged do not suggest that there is a pattern of behavior that amounts to a

policy or custom.

       The Court understands Plaintiff’s argument that the alleged custom involves “a

straightforward and common fact pattern where a third party does not pick up the inmate by his

or her Release Date.” Pl.’s Opp’n at 20. Perhaps DOC does routinely hold inmates beyond their

release dates when a third party fails to takeover custody or schedule a pickup. 6 If a pervasive



       6
          The District’s defense to the substantive allegations appears to be that CSOSA was
responsible for the entire incident because it failed to schedule Plaintiff’s pickup. See Def.’s
Mot. at 7 (“[Plaintiff’s] overdetention resulted from CSOSA’s failure to timely schedule the
transfer.”); id. at 15 (“[T]he moving force behind the delayed transfer was CSOSA’s failure to
timely schedule [Plaintiff’s] pickup date.”); id. at 18 (“[P]laintiff’s delayed bed-to-bed transfer to
the RSC was proximately caused by CSOSA’s failure to timely schedule [Plaintiff’s] pickup
date.”). It is not clear to the Court, however, why CSOSA, rather than DOC, is responsible for


                                                  13
pattern of overdetention in these circumstances exists, though, the factual allegations establishing

that pattern do not appear in the Amended Complaint. Alleging in a conclusory manner that

what Plaintiff experienced routinely occurs without any additional factual scaffolding is not

enough. See Odom, 248 F. Supp. 3d at 267–68 (dismissing claim where the plaintiffs alleged the

existence of a pattern “without pleading any facts that would demonstrate a pattern”). However,

given the early stage in the litigation, and the possibility that such a custom could be established

with further factual allegations about similar cases, the Court will allow Plaintiff to amend his

complaint.

                                      3. Deliberate Indifference

        Finally, Plaintiff has not pled facts that demonstrate a failure “to respond to a need . . . in

such a manner as to show ‘deliberate indifference’ to the risk that not addressing the need will

result in constitutional violations.” Baker, 326 F.3d at 1306. Deliberate indifference is

determined objectively and “means that ‘faced with actual or constructive knowledge that its

agents will probably violate constitutional rights, the city may not adopt a policy of inaction.’”

Coleman, 828 F. Supp. 2d at 94 (quoting Warren, 353 F.3d at 39 (emphasis added)). Typically,

establishing deliberate indifference is shown “by demonstrating the municipality’s failure to train

its employees,” but it can also be established by showing “a municipality’s failure to respond to

repeated complaints about misconduct.” Harris v. Gov’t of District of Columbia, No. 18-cv-

2390, 2019 WL 3605877, at *4 (D.D.C. Aug. 6, 2019). “[A] plaintiff pleading a deliberate

indifference claim must allege specific facts that would demonstrate the alleged pattern of



ensuring that inmates are released at the end of their terms of incarceration in situations like this.
The District’s position implicitly suggests that it is DOC’s policy to wait until a third party
schedules an inmate for pickup in analogous cases. Regardless of this implication, the District’s
litigation position in this case, or in other similar cases, is not reflected in the factual allegations
of the Amended Complaint.


                                                   14
misconduct.” Id.; see also Bell v. District of Columbia, 82 F. Supp. 3d 151, 159 (D.D.C. 2015)

(stating that a complaint should state the “number, nature, and timing . . . of [the] misconduct”).

       For similar reasons that Plaintiff has failed to establish a custom, he has not alleged facts

that show a pattern of misconduct that municipality officials ignored. The Amended Complaint

explains the events leading to Plaintiff’s overdetention and briefly mentions two other cases

involving overdetention. See Am. Compl. ¶¶ 12–28, 37. But as explained above, the Court does

not find that the other two cases of overdetention, at least based on the facts included in the

Amended Complaint, are sufficiently similar to Plaintiff’s case to establish a pattern of

misconduct. Plaintiff’s Amended Complaint does not include the kind of specific factual

allegations establishing a pattern that courts have previously found sufficient to survive a motion

to dismiss. See Warren, 353 F. 3d at 40 (allowing claim to move forward based on allegation

that prison officials “stuck the same needles in everybody’s arms to draw blood”); Singh v.

District of Columbia, 881 F. Supp. 2d 76, 87 (D.D.C. 2012) (allegations that plaintiff had three

traffic tickets over the span of eighteen days and reported the harassment on five separate

occasions adequately alleged a custom or policy or deliberate indifference to harassment).

Without plausibly demonstrating a pattern of misconduct, Plaintiff cannot establish a municipal

policy through deliberate indifference. See Harris, 2019 WL 3605877, at *5 (allowing § 1983

claim to go forward where plaintiff “allege[d] a substantial body of facts” demonstrating a

pattern of misconduct and deliberate indifference).

                                                ***

       Because Plaintiff has not alleged sufficient facts demonstrating that a policy, custom or

practice of the District caused the alleged constitutional violations, the Court agrees with

Defendants that he has failed to state a plausible claim to relief under Section 1983 and will grant




                                                 15
their motion to dismiss these claims. However, given Defendants’ position that Plaintiff’s

overdetention was legally justified or otherwise required by Judge Demeo’s order, see Defs.’

Mot. at 17 (“[Plaintiff’s] detention in the D.C. Jail until May 23, 2019 was not unlawful

because . . . [he] could only be released to the custody of CSOSA”), the Court perceives a

possibility that a policy or custom similar to that described by Plaintiff may in fact exist. The

Court has found that the factual allegations in the Amended Complaint are insufficient to state a

claim of municipality liability against the District. But because this litigation is still in an early

stage, the Court will allow Plaintiff to amend his complaint. 7

                                         V. CONCLUSION

        For the foregoing reasons, Defendants’ motion to dismiss (ECF No. 18) is GRANTED

IN PART AND DENIED IN PART. Defendants’ initial motion to dismiss and motion for

summary judgment (ECF No. 12) is DENIED AS MOOT. Defendants’ motions for leave to file

exhibits under seal (ECF Nos. 13, 14) are GRANTED. An order consistent with this

Memorandum Opinion is separately and contemporaneously issued.


Dated: March 8, 2021                                                  RUDOLPH CONTRERAS
                                                                      United States District Judge




        7
          Even though the Court’s decision dismisses all the federal claims in this case, the Court
will retain jurisdiction because it is allowing Plaintiff to amend his complaint. See Deppner v.
Spectrum Health Care Resources, Inc., 325 F. Supp. 3d 176, 190 (D.D.C. 2018) (“[W]hen a
court dismisses all federal claims in a suit, it has the discretion to exercise—or decline to
exercise—supplemental jurisdiction over any state-law claims that remain.”). Although the
balance of factors will normally “point toward declining to exercise jurisdiction over the
remaining state-law claims,” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988), the
Court finds it appropriate given the circumstances to retain jurisdiction for the time being. The
Court will reevaluate whether it is appropriate to exercise supplemental jurisdiction over any
remaining state law claims if Plaintiff fails to further amend his complaint or if his further
amended federal claims do not survive dismissal.


                                                  16